 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDBregg Data Forms, Inc. and Kenneth Rahn and Mi-chael Rakowski.Cases 29-CA-3707-1 and 29-CA-3707-2November 4, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn June 28, 1974, Administrative Law Judge Well-ington A. Gillis issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be dismissed in itsentirety.DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Administrative Law Judge: Thiscase was tried before me on May 14 and 15, 1974, atBrooklyn, New York, and is based on charges filed on Jan-uary 31, 1974, by Kenneth Rahn and Michael Rakowski,individuals, upon a consolidated complaint issued by theGeneral Counsel for the National Labor Relations Board,hereinafter referred to as the Board, against Bregg DataForms, Inc., hereinafter referred to as the Respondent orthe Company, alleging violations of Section 8(a)(1) and (3)and Section 2(6) and (7) of the National Labor RelationsAct, as amended (61 Stat. 136), and on an answer timelyfiled by the Respondent denying the commission of anyunfair labor practices.All parties were represented by counsel and were afford-ed full opportunity to examine and cross-examine witness-es, to introduce evidence pertinent to the issues, and toengage in oral argument. Subsequent to the close of thehearing, timely briefs were submitted by counsel for theGeneral Counsel and for the Respondent.Upon the entire record in this case, and from my obser-vation of the witnesses, and their demeanor on the witnessstand, and upon substantial, reliable evidence "consideredalong with the consistency and inherent probability of tes-timony"(Universal Camera Corp. v. N.L R.B.,340 U.S.474, 496 (1951) ), I make the following:FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENTBregg Data Forms, Inc., a New York corporation, main-tains its principal office and place of business in Plainview,New York, where it is engaged in printing, sale, and distri-bution of various business forms and related products.During the calendar year 1973, the Respondent purchasedand caused to be transported and delivered to its place ofbusiness goods and materials valued in excess of $50,000,of which goods and materials valued in excess of $50,000were transported and delivered to its place of business ininterstate commerce directly from States of the UnitedStates other than the State of New York. The parties admit,and I find, that the Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11THE LABORORGANIZATION INVOLVEDItwas stipulatedby the parties,and I find, that NewYorkPrinting Pressmen and OffsetWorkers Union, No.51, International Printing Pressmen and Assistants Union,AFL-CIO,hereinafter referred to asLocal51, is a labororganization within the meaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.Whether, during the last part of December 1973 andJanuary 1974, the Respondent's supervisors engaged in un-lawful interrogation of its employees.2.Whether, in discharging Kenneth Rahn and MichaelRakowski on January 11, 1974, the Respondent did so be-cause it believed that said employees had engaged in activi-ties in support of Local 51.B. The FactsThe Respondent is primarily in the business of manufac-turing snap-out business forms, and employs between 65and 70 factory employees. These forms are first printed,then assembled on collating machines. Each collating ma-chine is run by a collator operator who is assisted by ahelper. Several years of training and experience are nor-mally required for an employee to become an experiencedcollator operator.On December 12, 1973,1 Kenneth Rahn and MichaelRakowski, having dust been laid off as collators at IslandForms, Inc, applied for work at the Respondent. Both em-ployees met at the office of Anthony Gargano, vice presi-Unless otherwise specified,all dates refer to December 1973 and Janu-ary 1974214 NLRB No. 94 BREGG DATA FORMS, INC.dent in charge of production, where they filled out applica-tions and were interviewed together by Gargano. Garganotold the boys that he was in need of collator operators, thathis company was a high production shop, and that in orderto keep a job one had to produce. After inquiring andlearning of their experience with collating machines andtheir previous employment,' Gargano hired both employ-ees at $225 per week with the understanding that theywould start on the second shift as a break-in period, andthen transfer to the third shift as permanent employees.According to Rakowski, at the conclusion of the inter-view,Gargano told both of them that "he was aware ofwhat had happened at Island Forms concerning Local 51."Rakowski further testified that Gargano told them that "ifwe were to work there that we would have to join theTeamsters Union in 60 working days, I am not sure of that,and he would not be able to stand for any discussion withthe men about Local 51." Rahn corroborated Rakowski,testifying that Gargano stated that he knew what was goingon at Island Forms, and that "he did not want any of thats- going on at this shop." Both employees, while testifyingon this on cross-examination were asked whether they thenasked Gargano what he meant by that, and Rakowski an-swered, no, while Rahn answered, yes, adding that Garga-no then stated that "he was friends with Julie Seide" that"he is putting all the other shops out of business and we aregetting all the work." 3 Gargano denied the statements at-tributed to him by both employees, and testified that heneither asked nor told them anything about unions duringthis conversation.Gargano introduced Rahn and Rakowski to his second-shift foreman,Miguel Orrach, telling Orrach that he hadhired them as full operators, and to let them get familiarwith the equipment, and to give them assistance because hewanted to put them on the third shift in a couple weeks.The following Monday, December 17, Rahn and Ra-kowski reported and started work on the second shift,working from 2:30 p.m. to 11 p.m. They remained on thesecond shift for 3 weeks, going on the third shift, 11 p.m. to6 a.m., during the fourth week, commencing January 7.On Friday, January 11, Rakowski called Orrach and toldhim that he was ill and would not be coming in. Orrachtold Rakowski to forget it and not to come in, that theyhad no more use for him in the plant. In reply toRakowski's question as to why, Orrach told Rakowski thathe knew, that it had been mentioned to him before, that hisproduction was very slow and the Company could not car-ry him any longer. Shortly thereafter, having heard fromhis friend Rakowski that he had been terminated, Rahnalso called Orrach, and asked if he, too, were being laid off.Orrach told Rahn the same thing, that his production wasslow. Both Rakowski and Rahn were terminated as of thatdate.The following day, Saturday, January 12, Orrach havingtold both employees that they could talk with Gargano if2Rahn had been a collator operator trainee for about 2 years at Albrandand at Island Forms, and a full collator for about a year at Island FormsRakowski had been a collator operator trainee for about 8 months at IslandForms and a full collator operator for about a year at Albrand3 Julie Seide is business representative for Local 51625they wished, Rahn and Rakowski went to see Gargano.Gargano spoke with each one separately, explaining toeach that his production had not improved and that he didnot consider either a full collator operator.The version of Rahn and Rakowski as to this incidentisat variance with that of Gargano. Rakowski testifiedthat immediately upon walking into Gargano's office be-fore he had a chance to say anything at all, Gargano saidto him, "I just want to let you know that it was not becauseof your production, but because of what you had beendoing with the Union." Gargano then assertedly followedwith the statement that various people had accused Ra-kowski of advocating Local 51, that he could not survivewith that Union, but it was just out to cross him up. Ra-kowski testified that he made his denials, and Gargano toldhim to call Rahn in. According to Rakowski and Rahn,Gargano said to both of them that he was letting them gobecause he had heard from reliable people that they weretalking about the Union, and also stated that their produc-tionwas fine. Gargano denied without qualification thestatements attributed to him or that the Union or unionactivities was mentioned in either of these conversations.The following Monday, January 14, Rahn went back tosee Gargano, assertedly on the earlier promise of Garganothat he would talk it over with the accusers of Rahn andRakowski. Gargano told him that the decision to dischargehad been made and that was it.4Analysis and ConclusionsThe General Counsel contends that the Respondent un-lawfully discharged both Rahn and Rakowski because itbelieved, contrary to the fact, that they had been talking upLocal 51 among its employees. The Respondent, in deny-ing the allegations, asserts that Rahn and Rakowski hadproved themselves less than experienced collator operators,and that they were terminated solely because of their fail-ure to produce.With respect to the General Counsel's assertion, the re-cord reveals that pursuant to an earlier election at IslandForms, Local 51 along with Graphic Arts International Lo-cal 119, AFL-CIO, was certified as bargaining representa-tive for employees at Island Forms. It also appears that,pursuant to an election at the Respondent's plant severalyearsearlier,Local 51 had lost out to the Teamsters Local757, the current bargaining representative under contractwith the Respondent. Other than the fact that Local 51 wasthe bargaining representative at Island Forms where Rahnand Rakowski were previously employed, there is absolute-ly no evidence, nor is it contended, that either Rahn orRakowski in any way or at any time was a union adherentor espoused the case of Local 51, while employed at IslandForms or after commencing work for the Respondent.The only evidence in the record even remotely pertinentto this concerns a discussion among several employees dur-ing a lunchbreak approximately 2 weeks after Rahn and° For reasons hereinafter discussed, I do not credit the testimony of Ra-kowski or Rahn as to their version of either the interview conversation ofDecember 12 or the postdischarge conversation on January 12, and specifi-cally credit Gargano's denial as to the union statements attributed to him oneach question 626DECISIONSOF NATIONALLABOR RELATIONS BOARDRakowski went to work. The discussion involved generalconversation concerning the relative benefits under Local51, Local 119, and the Teamsters 757, during which Ra-kowski took no part whatsoever, and Rahn,after inquiringabout the benefits under the current Teamsters contract,stated that the overall Teamsters policy was better thanthat of Local 51. At some point, Joseph Daleo, a collatortrainee,who was hired in November 1972 and long afterthe election at the plant, stated that he was glad that Local51 did not get in because he had heard that under Local 51there wasa waitingperiod for collators, whereas the Team-stersgave him a chance to be a trainee faster. The conver-sation turned away from the relative merits of the Unionswhen Rahn suggested to them that they do themselves afavor and forget about it.Thus, with this background, the General Counselassertsthat Gargano's remarks to Rahn and Rakowski during theDecember 12 interview and the January 12 post-termina-tion conversation, along with one additional asserted con-versation with Gargano in between, supply the discrimina-tory motivation for the discharge of both employees. Theadditional conversation, according to Rakowski, occurredsometimein the second week of his employment whenGargano told him that he had received a call from theTeamsters representative who told him "that somebody inthe shop was advocating Local 51." According to Rakow-ski,Gargano then proceeded to give Rakowski "a briefsummary" of how the Teamsters became the bargainingrepresentative, that at thetimeof the election someone hadthreatened the life of a Local 51 representative and "toldthem if this Union ever got in to Bregg Data Forms theywould not be out to help the people, they would be out todestroy him and his Company, he would not be able tostand for any of that s-." Although not accused, Rakow-ski allegedly volunteered to Gargano that he was not affili-ated with Local 51, and that he "had said nothing to no-body." Gargano denied that this conversation took place,and I credit his denial.Well aware that, in discrediting the testimony of Rahnand Rakowski, the General Counsel's case mustfall, I justam not persuaded, either by their demeanor while testify-ing or on what I consider to be inherently probable, thatthe factsare asthey testified. I was not impressed with thesincerity of either while testifying on the witness stand,both of whom appeared overlyeager to insertthe unionmatter.Rahn and Rakowski, although together on mostpoints, testified at odds with each other on a couple ofoccasions, with Rakowski contradicting his own testimonyon a major matter. In contrast, Gargano and Orrach, par-ticularly the latter, impressed me with their candor andforthrightness.That Gargano or Orrach, both of whom denied such, atany time raised the subject of the Union in discussion withRahn or Rakowskiisnot,I find, probable. As the recordreflects,neither Rahn nor Rakowski had at any time beena Local 51 adherent; neither one was known as such when,as strangers,he applied for work at the Respondent; andneither one, while working for the Respondent, at any timeengaged in a discussionof Local 51. Further, with the Re-spondent under contract with the Teamsters, and havingbeen so for several years, there would appear no reason forGargano to show animosity toward Local 51; there is noevidence that anyone, employee or supervisor, was out toget either Rahn or Rakowski, each being a brand new em-ployee with the Respondent, or is there any reason ad-vanced as to why someone would want to give either trou-ble, and thus, no credible evidence as to who the "reliablepeople" might have been who assertedly told Gargano thatRahn and Rakowski were talking Local 51. All of whichadds up to the fact that there just is no evidence or assertedbasis upon which Gargano might have relied in concludingthat Rahn or Rakowski was advocating Local 51. In find-ing no credible evidence or independent corroborative tes-timony upon which to substantiate the testimonial asser-tions of Rahn and Rakowski, and thus, to impute a dis-cnminatory motive for discharging the two employees, Ifind the facts to be as testified to by Gargano and Orrach.5Turning to the Respondent's assertion that it dischargedRahn and Rakowski because of their poor production, ascredibly testified to by Orrach, a most forthrightwitness,from the very beginning both employees were having diffi-culty acquainting themselves with the machines, in "settingup," and with their production. In checking the productionrecords daily, Orrach found that both employees were lag-ging far behind all the other operators. At the end of thefirstweek he spoke with Gargano about Rahn and Rakow-ski.Orrach questioned that either one was in fact an expe-rienced collator operator, and told Gargano that he did notthink they were going to work out. Gargano agreed to givethem more time. Orrach then talked with both Rahn andRakowski, explaining that they were taking too long to setup, that they had to improve their production, and thatthey were the lowest producing collators in the shop, in-cluding the collator trainees.At the end of the second week, having continuallychecked their daily production records and learning thatthey were not picking up on their production, Garganoagain spoke with Orrach. Orrach told Gargano that both ofthem were taking too long to set up a lot of their jobs,accounting for their low production. Notwithstanding dis-satisfaction with their production, Gargano was forced toput them on the third shift as scheduled early in January inorder to honor his commitment to a second-shift operatorwho had temporarily, as a favor to Gargano, moved to thethird shift while Rahn and Rakowski were breaking in.Finally, in early January, Orrach went to Gargano, andtold him that he had to let these two operators go, that theycould not produce, and that had they been experiencedoperators they should already have been at full speed withthe rest of the men. It was then that Gargano decided toterminate both employees, and so instructed Orrach. Com-pany production records introduced into evidence reflectthat the production of both Rahn and Rakowski throughthe 4-week employment period with the Respondent wasbelow that of the other operators, and even below that of5Having found that Gargano did not at any time mention the Union toRahn or Rakowski, and specifically during the interview on December 12and during the second week of Rakowski's employment, each relied on bythe General Counsel in support of the independent 8(a)(1) allegations, I findwithout merit that portion of the complaint alleging unlawful interrogationof its employees by the Respondent BREGG DATA FORMS, INC.the apprentice collators, and thus tend to sustain theRespondent's assertion that Rahn and Rakowski, after areasonable trial period, had failed to prove themselves qua-lified as experienced collator operators, the position forwhich each was hired.On the record as a whole, including the lack of unionanimus on the part of the Respondent, I find that the Gen-eral Counsel has failed to prove by a preponderance of thecredible evidence that in discharging Kenneth Rahn andMichael Rakowski on January 11, 1974, and thereafter notreemploying them, the Respondent did so for discriminato-ry reasons in violation of Section 8(a)(3) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, I make the following:CONCLUSIONS OF LAW1.Bregg Data Forms, Inc., is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.New YorkPrinting Pressmen and OffsetWorkers627Union, No. 51, International Printing Pressmen and Assis-tants Union, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent has not engaged in any unfair laborpractices as alleged in the complaint.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER6It is recommended that the complaint herein be dis-missed in its entirety.6 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec102.48 of the Rules andRegulations,be adopted by theBoardand becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes